REVISED EXHIBIT A To the Distribution Plan of the Allianz Variable Insurance Products Trust (formerly USAllianz Variable Insurance Products Trust) Funds of the VIP Trust AZL Allianz AGIC Opportunity Fund AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund (Class 2) AZL Davis NY Venture Fund (Class 2) AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Enhanced Bond Index Fund AZL Franklin Small Cap Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Gateway Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund (Class 2) AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL NFJ International Value Fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund AZL S&P 500 Index Fund (Class 2) AZL Schroder Emerging Markets Equity Fund (Class 2) AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund AZL Van Kampen Equity and Income Fund AZL Van Kampen Growth and Income Fund Fees: 0.25% per annum of average daily net assets. Updated:11/3/2010
